2015 IL App (3d) 140369

                                 Opinion filed April 1, 2015
     ______________________________________________________________________________

                                                   IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                  A.D., 2015

     THE COUNTY OF TAZEWELL AND            )    Appeal from the Circuit Court
     TAZEWELL COUNTY SHERIFF,              )    of the 10th Judicial Circuit,
                                           )    Tazewell County, Illinois.
           Plaintiffs-Appellants,          )
                                           )    Appeal No. 3-14-0369
           v.                              )    Circuit No. 13-L-68
                                           )
     ILLINOIS FRATERNAL ORDER OF           )
     POLICE LABOR COUNCIL,                 )    The Honorable
                                           )    Paul P. Gilfillan,
           Defendant-Appellee.             )    Judge, presiding.
     ______________________________________________________________________________

           JUSTICE CARTER delivered the judgment of the court, with opinion.
           Justices Holdridge and Lytton concurred in the judgment and opinion.
     ______________________________________________________________________________

                                                  OPINION

¶1          Plaintiffs, the County of Tazewell and the Tazewell County sheriff (collectively, the

     Employer), brought an action in the trial court to vacate an arbitrator's decision sustaining a

     grievance that defendant, the Illinois Fraternal Order of Police Labor Council (the Union), had

     filed over the creation of two non-bargaining-unit supervisory positions within the county

     sheriff's department. The trial court upheld the arbitrator's decision, sustaining the union's

     grievance. The Employer appeals. We affirm the trial court's judgment.

¶2                                                 FACTS
¶3          The material facts in this case are not in dispute. The Union represented certain

     employees of the corrections division of the county sheriff's department. As the representative of

     those employees, the Union entered into a collective bargaining agreement with the Employer.

     The agreement addressed several different subject areas, including the scope of coverage, the

     creation of new positions, and the grievance procedure. As to the scope of coverage, the

     collective bargaining agreement provided:

                                          "ARTICLE 1 – RECOGNITION

                       Section 1.1 – Unit Description

                                The Employer hereby recognizes [the Union] as the sole and exclusive

                       collective bargaining representative for the purpose of collective bargaining on

                       any and all matters relating to wages, hours, and all other provisions of this

                       Agreement of employment of all officers in the bargaining unit. The bargaining

                       unit shall include:

                                All correction officers below the rank of Jail Superintendent.

                                Exclusions: All other Employees of the Tazewell County Sheriff's

                       Department and any others excluded by the Illinois Public Labor Relations Act.

                       [Citations].

                       Section 1.2 – Supervisors

                                Non-bargaining unit Supervisors may continue to perform bargaining unit

                       work. Such work by supervisors shall not cause any layoff of the bargaining unit

                       employees." 1




            1
                The actual formatting of the agreement has been changed in some instances to aid the reader.

                                                              2
Regarding the creation of new positions, of relevance to this appeal, the collective bargaining

agreement provided:

                            "ARTICLE 2 – MANAGEMENT RIGHTS

                       Except as specifically limited by the express provisions of this Agreement,

               the Employer retains traditional rights to manage all affairs of the Sheriff's Office,

               as well as those rights set forth in the Illinois Public Labor Relations Act. Such

               management rights shall include, but are not limited to, the following:

                       A.     to plan, direct, control and determine all operations and services of

               the County Sheriff's Office;

                       ***

                       C.     to establish the qualifications for employment and to decide which

               applicants will be employed;

                       ***

                       E.     to hire, promote, transfer, schedule and assign employees to

               positions and to create, combine, modify and eliminate positions within the

               County Sheriff's Office;

                                               ***

                       I.     to maintain efficiency of County Sheriff's Office operations and

               services;

                       J.     to determine methods, means, organization and number of

               personnel by which such operations and services shall be provided[.]"

Finally, as to the grievance procedure, of relevance to this appeal, the collective bargaining

agreement provided:

                                                 3
       "ARTICLE 11 – DISPUTE RESOLUTION AND GRIEVANCE PROCEDURE

                                               ***

               Section 11.5 – Time Limitations

                      Grievances may be withdrawn at any step of the grievance procedure

               without precedent. Grievances not appealed within the designated time limits will

               be treated as withdrawn grievances with prejudice.

                      The Employer's failure to respond within the time limits shall not find in

               favor of the grievant, but shall automatically advance the grievance to the next

               step, except Step 2; however, in no case shall the time between Step 2 and Step 3

               exceed forty-five (45) days. Time limits may be extended by mutual agreement.

                                               ***

               Section 11.8 – Steps in Procedure

                      Disputes arising under this Agreement shall be resolved as follows:

                      Step 1. If no agreement is reached between the employee and the

               Supervisor, as provided in Section 11.2 – Dispute Resolution, the grievant may

               prepare a written grievance on a form mutually agreed to (see Grievance Form

               Appendix B) and present the same to the Jail Superintendent which shall not be

               more than fifteen (15) business days from the date of the event or occurrence

               giving rise to the grievance regardless of the limitation periods provided for in

               Section 11.2. The Jail Superintendent will respond to [the Union] Rep or the

               employee in writing within five (5) business days."

The agreement further provided that the question of arbitrability was to be decided by the

arbitrator; that the decision of the arbitrator was final and binding upon the Employer, the Union,

                                                 4
     and the employees involved; and that the arbitrator had "no power to amend, modify, nullify,

     ignore, add to or subtract from the provisions of the Agreement."

¶4          In early October 2011, the sheriff notified all of the department's correctional employees

     that he was considering establishing one or more non-bargaining-unit supervisory positions and

     that he was requesting that anyone who wanted to apply for the positions do so in writing by a

     certain date later that month. Eventually, two such positions were created, assistant/deputy jail

     superintendent (AJS) and jail operations supervisor (JOS). Both of the positions were below the

     rank of jail superintendent. The sheriff believed, after consulting with the county board, the

     State's Attorney's office, and with his own attorney, that he had the authority under the collective

     bargaining agreement to create the two new positions and to do so as non-bargaining-unit

     supervisory positions. By resolution of the county board, the county approved the creation of,

     and the hiring for, the two new positions. Several people applied for the positions from within

     the department, and five of the department's current employees were promoted to the positions

     (one as AJS and four as JOSs, one or more for each work shift). The positions took effect on

     January 29, 2012. Because the positions were created as non-bargaining-unit positions, union

     dues were not deducted from the five employees' paychecks.

¶5          On March 6, 2012, the Union filed a grievance claiming that the sheriff had failed to

     recognize the two new positions as being in the bargaining unit and had failed to collect union

     dues from those five employees. The specific grievance procedure, which required that the

     grievance be filed with the jail superintendent within 15 days of the event that gave rise to the

     grievance and that the jail superintendent respond within 5 days, was not followed. Instead,

     based upon previous instructions from the sheriff and the informal practice of the parties, the

     Union sent a copy of the grievance to the sheriff's attorney.


                                                      5
¶6          The grievance proceeded to arbitration in April 2013. Before the arbitrator, the Employer

     argued, among other things, that the grievance should be dismissed or rejected because it was not

     timely filed. The Employer also argued that under the agreement, the sheriff had the power to

     create the positions in question and to do so as non-bargaining-unit positions. The Union

     disagreed. After considering the evidence presented, the arbitrator found that the Employer had

     waived its claim that the grievance had not been timely filed because the Employer did not raise

     that claim prior to the arbitration hearing. The arbitrator found further that any failure by the

     Union to strictly follow the grievance procedure did not deprive the arbitrator of jurisdiction to

     rule on the matters presented for arbitration. In reaching those conclusions, the arbitrator stated

     in the written order:

                             "The Employers' first arbitrability objection is that the grievance was not

                    filed in a timely manner. Arbitrators disagree over whether a failure to raise a

                    timeliness objection prior to the arbitration hearing waives the objection. See

                    Elkouri & Elkouri, How Arbitration Works 5-11 (7th ed. Kenneth May ed. 2012)

                    (observing that under such circumstances 'some arbitrators hold that the party

                    waives the objection'). Cleveland Transit Auth., 99 LA 75 (Feldman 1992), cited

                    by the Employers, exemplifies the view that a party may raise a timeliness

                    objection for the first time at the hearing. In Cleveland Transit, Marvin Feldman,

                    a highly respected member of the National Academy of Arbitrators, opined that

                    compliance with contractual time limits is a jurisdictional requirement and,

                    accordingly, may be raised at any time.

                             Throughout my career as an arbitrator, I have adhered to the opposite

                    view. Absent evidence that the parties intend compliance with contractual time


                                                       6
                    limits as a jurisdictional requirement, I have consistently held that contractual

                    time limits are more appropriately analogized to a statute of limitations and failure

                    to raise a timeliness objection prior to the hearing waives the objection. I reiterate

                    that view. Moreover, I find that the Sheriff's instruction that grievances be sent

                    directly to Mr. Beal [the sheriff's attorney], an instruction to which the Union

                    apparently has acquiesced, does not change the result. It appears that Sheriff

                    Huston has appointed Mr. Beal as the Employers' agent for receipt of grievances

                    at step 1. This, however, does not relieve the Employers, acting directly or

                    [through] their agent[,] Mr. Beal, from the contractual obligation to respond at

                    step 1 and, more precisely, of the obligation to raise a timeliness objection prior to

                    the hearing. Accordingly, I find that the Employers have waived their timeliness

                    objection."

¶7          Turning to the merits, the arbitrator ultimately found in favor of the Union and sustained

     the grievance. In so doing, the arbitrator stated in his written decision:

                            "Neither party has filed a unit clarification petition with the Illinois Labor

                    Relations Board. Instead, both parties apparently have decided to engage in a

                    game of legal chicken, with each arguing that the burden was on the other to file

                    the unit clarification petition and that the failure to do so compels a finding in

                    support of that party's position. I reject both parties' arguments. As arbitrator, my

                    function is to interpret the parties' contract – in this case specifically Section 1.1

                    which defines the bargaining unit as all correction officers below the rank of jail

                    superintendent, subject to the exclusion of any position excluded under the

                    [Illinois Public Labor Relations Act (IPLRA)]. Certainly, if either party had


                                                       7
petitioned the Illinois Labor Relations Board for unit clarification, I would be

bound by the Board's decision. However, in the absence of such a petition and

Board ruling, I find that I have the authority to interpret the parties' contract with

my interpretation of the IPLRA being merged into my interpretation [of] Section

1.1.

        ***

        Article 2(E) clearly gives the Employers the right 'to create, combine,

modify and eliminate positions within the County Sheriff's Office.' Article 2,

however, subjects the exercise of that right and all other management rights to

being 'specifically limited by the express provisions of this Agreement.' One such

express provision is Section 1.1. Thus, whether a position created by the

Employers in the exercise of their management rights falls within the bargaining

unit is governed by Section 1.1. I reject the Employers' argument that they have

the right to determine unilaterally, or even in the first instance subject to the

Union filing a unit clarification petition with the Illinois Labor Relations Board,

whether a newly created position is within the bargaining unit. That argument is

inconsistent with the plain language of Articles 1 and 2 of the contract.

        ***

        There is no dispute that the Deputy/Assistant Jail Superintendent and the

Jail Operations Supervisors are correction officers. The critical dispute is over

whether they are excluded by the IPLRA. The exclusion that the Employers

argue applies is for supervisors. The IPLRA defines 'supervisor' in relevant part

as:


                                   8
        [']An employee whose principal work is substantially

different from that of his or her subordinates and who has

authority, in the interest of the employer, to hire, transfer, suspend,

lay off, recall, promote, discharge, direct, reward, or discipline

employees, to adjust their grievances, or to effectively recommend

any of those actions, if the exercise of that authority is not of a

merely routine or clerical nature, but requires the consistent use of

independent judgment. Except with respect to police employment,

the term "supervisor" includes only those individuals who devote a

preponderance of their employment time to exercising that

authority, State supervisors notwithstanding. Nothing in this

definition prohibits an individual from also meeting the definition

of "managerial employee" under subsection (j) of this Section. In

addition, in determining supervisory status in police employment,

rank shall not be determinative. The Board shall consider, as

evidence of bargaining unit inclusion or exclusion, the common

law enforcement policies and relationships between police officer

ranks and certification under applicable civil service law,

ordinances, personnel codes, or Division 2.1 of Article 10 of the

Illinois Municipal Code, but these factors shall not be the sole or

predominant factors considered by the Board in determining police

supervisory status.['] [5 ILCS 315/3(r)(1) (West 2012)].




                   9
                              It is readily apparent that whether the Deputy/Assistant Jail

                      Superintendent and the Jail Operations Supervisors are supervisors depends on

                      their principal work and authority. Rank or job title alone [is] not determinative.

                      However, the record before me is devoid of any evidence as to the principal job

                      responsibilities and authority of these two positions. At the hearing, Sheriff

                      Huston testified that he, with the concurrence of the County Board, had the

                      authority, in creating the positions, to determine whether they are in the

                      bargaining unit. In their brief, the Employers contend that their determination that

                      the positions are exempt from the bargaining unit must stand unless and until

                      rejected by the Illinois Labor Relations Board via a unit clarification petition. I

                      have rejected these positions as inconsistent with the plain language of Article 2

                      and Section 1.1. Accordingly, with no evidence concerning the principal work

                      and authority of the Deputy/Assistant Jail Superintendent and Jail Operations

                      Supervisors, I am unable to find that they are excluded from the bargaining unit

                      by the IPLRA. The grievance must be sustained."

¶8            After losing in arbitration, the Employer brought an action in the trial court to vacate the

       arbitrator's decision. Following briefing and oral arguments on the matter, the trial court upheld

       the arbitrator's ruling. The Employer appealed.

¶9                                                 ANALYSIS

¶ 10          On appeal, the Employer argues that arbitrator erred in finding that the two newly created

       positions were included in the bargaining unit and in ruling in favor of the Union on its grievance

       on that basis. The Employer asserts first that the arbitrator's decision should be vacated because

       it is clear from the face of the decision that the arbitrator manifestly disregarded the law under


                                                         10
the Illinois Public Labor Relations Act (IPLRA) (5 ILCS 315/1 et seq. (West 2012)) and the law

on the burden of proof in a grievance-arbitration proceeding. The Employer claims that its

assertion in that regard is shown by the fact that the arbitrator, after specifically noting in the

written decision that the Union had the burden of proof and that no evidence had been presented

as to whether the two newly created positions were truly supervisory positions as defined in the

IPLRA, went on to conclude that he had to sustain the Union's grievance, in the absence of

evidence, because he could not find that the two positions were excluded from the bargaining

unit. According to the Employer, the arbitrator's ruling in that regard does not reflect an

interpretation of section 1.1 of the agreement, as the Union contends, but, rather, shows that the

arbitrator ignored the exclusion provision of the IPLRA (that a supervisor cannot be in the same

bargaining unit with the employees he supervises) and that the arbitrator either ignored or

incorrectly applied the law on the burden of proof in a grievance proceeding. Second, the

Employer argues that the arbitrator's decision should be vacated because it is clear from the face

of the decision that the arbitrator exceeded his authority by ignoring the plain language of the

collective bargaining agreement. The Employer claims that its assertion in that regard is

evidenced by the fact that the arbitrator found that article one of the collective bargaining

agreement limited the sheriff's broad powers under article two of the agreement to create

positions and to manage the affairs of the department, even though that conclusion was contrary

to the plain language of sections 1.1 and 1.2 of the agreement, which excluded from the

bargaining unit those employees who were excluded under the IPLRA and recognized the

possible existence of non-bargaining-unit supervisors. According to the Employer, rather than

interpret the collective bargaining agreement, the arbitrator ignored the plain language to reach

the outcome he desired. Third and finally, the Employer argues that the arbitrator's decision



                                                  11
       should be vacated because it did not draw its essence from the collective bargaining agreement

       since the arbitrator exceeded his authority by looking outside of the agreement in ruling upon the

       Employer's timeliness objection. In making that assertion, the Employer contends that the

       arbitrator admitted in the written decision that he was looking past the collective bargaining

       agreement, which required that all grievances be filed within 15 days of the occurrence, and

       instead based his decision on his own personal thoughts, feelings, view as an arbitrator, and

       personal past practices. The Employer points out that there is no provision in the collective

       bargaining agreement that required the Employer to make a timeliness objection prior to the

       actual arbitration hearing and that the agreement itself prohibited the arbitrator from amending,

       modifying, nullifying, ignoring, or adding to or subtracting from the agreement. For all of the

       reasons stated, the Employer asks that we reverse the trial court's judgment and that we vacate

       the arbitrator's decision.

¶ 11           The Union argues that the arbitrator's ruling was proper and should be upheld. The

       Union asserts that when the appropriate standard of review is applied, there is no basis upon

       which to vacate the arbitrator's decision. More specifically, as to each of the Employer's

       assertions, the Union contends that: (1) the Employer has failed to show that the arbitrator

       deliberately disregarded the law as is necessary to establish a manifest disregard of the law and

       to justify overturning the arbitrator's decision; (2) the arbitrator's decision clearly drew its

       essence from the collective bargaining agreement in that the arbitrator recognized the connection

       between the terms of the agreement and the IPLRA as to who was a member of the bargaining

       unit but found, as a matter of contract interpretation, since no evidence was presented as to

       whether the two newly created positions were truly supervisory in nature, that the two newly

       created positions were included in the bargaining unit; (3) the arbitrator found that the


                                                         12
Employer's assertion—that it could unilaterally determine that the two newly created positions

were outside of the bargaining unit—was contrary to the plain language of articles one and two

of the collective bargaining agreement and rejected that assertion as a matter of contract

interpretation; (4) there is no merit to the Employer's contention that the arbitrator ignored

provisions of the collective bargaining agreement as the arbitrator specifically discussed in his

decision the sheriff's powers under article two of the agreement and explained why he disagreed

with the Employer's interpretation of article two; (5) the Employer's contention that the arbitrator

ignored the law on burden of proof is misplaced—the Union had to show only that the collective

bargaining agreement had been violated and did not have to present evidence as to whether the

two newly created positions were truly supervisory in nature; (6) the arbitrator did not exceed his

authority in ruling in favor of the Union on the grievance but, rather, was well within his rights to

consider his knowledge, experience, and prior arbitration precedent in deciding the questions that

had been presented to him, including the question of timeliness/arbitrability; (7) it is "hypocrisy"

for the Employer to argue that the Union failed to follow the procedure specified in the collective

bargaining agreement when the sheriff himself instructed the Union not to follow that procedure;

(8) there is no time limit contained in the collective bargaining agreement for the Union to send

the grievance to the sheriff's attorney as the Union was instructed to do by the sheriff; (9) even if

the arbitrator made an error in interpreting the IPLRA, ignored the law on the burden of proof,

ignored certain provisions of the collective bargaining agreement, or exceeded his authority,

those reasons do not provide a sufficient basis upon which to vacate the arbitrator's decision

under the law; and (10) the fact that the Employer disagrees with the arbitrator's interpretation of

the law or of the contract is not a sufficient basis upon which to overturn the arbitrator's decision.




                                                 13
       For all of the reasons stated, the Union asks that we affirm the trial court's judgment and uphold

       the arbitrator's ruling.

¶ 12           Arbitration in a collective bargaining situation is a unique type of arbitration; it is treated

       differently than other types of arbitration and special rules apply. See Board of Trustees of

       Community College District No. 508 v. Cook County College Teachers Union, Local 1600, 74
Ill. 2d 412, 418-19 (1979) (District No. 508). Although judicial review of an arbitrator's award

       in general is very limited (Griggsville-Perry Community Unit School District No. 4 v. Illinois

       Educational Labor Relations Board, 2013 IL 113721, ¶ 18 (Griggsville)), it is even more limited

       in collective bargaining cases (District No. 508, 74 Ill. 2d at 418. That standard of limited

       review reflects the intent of the legislature in enacting the Uniform Arbitration Act to provide

       finality for labor disputes submitted to arbitration. See 710 ILCS 5/12 (West 2012); American

       Federation of State, County & Municipal Employees v. Department of Central Management

       Services, 173 Ill. 2d 299, 304 (1996) (AFSCME). When an arbitration award has been entered

       pursuant to a collective bargaining agreement, the grounds for vacating, modifying, or correcting

       the award are only those grounds that existed under the common law—fraud, corruption,

       partiality, misconduct, mistake, or failure to submit the question to arbitration. See 710 ILCS

       5/12(e) (West 2012); AFSCME, 173 Ill. 2d at 304; Board of Education of City of Chicago v.

       Chicago Teachers Union, Local No. 1, 86 Ill. 2d 469, 474 (1981) (Chicago Teachers Union);

       Water Pipe Extension, Bureau of Engineering Laborers' Local 1092 v. City of Chicago, 318 Ill.

       App. 3d 628, 635-36 (2000) (Water Pipe); see also White Star Mining Co. of Illinois v. Hultberg,

       220 Ill. 578, 601-03 (1906) (discussing the grounds under the common law for overturning an

       arbitration award). Thus, when the common-law standard applies, a court must enforce a labor-

       arbitration award if the arbitrator acted within the scope of his authority and the award drew its


                                                         14
       essence from the parties' collective bargaining agreement. AFSCME, 173 Ill. 2d at 304-05;

       Water Pipe, 318 Ill. App. 3d at 636. The determination thereof is a question of law that is

       subject to de novo review on appeal. See Griggsville, 2013 IL 113721, ¶ 20.

¶ 13          A presumption exists that an arbitrator did not exceed his authority in making his

       decision. Rauh v. Rockford Products Corp., 143 Ill. 2d 377, 386 (1991) (stating the rule in the

       context of a non-collective-bargaining situation). In a collective bargaining situation, the scope

       of an arbitrator's power and authority is generally determined by the provisions of the agreement

       itself and what the parties have agreed to submit to arbitration. See District No. 508, 74 Ill. 2d at

       419; Chicago Teachers Union, 86 Ill. 2d at 474. Typically, the parties provide in the collective

       bargaining agreement that the arbitrator is to decide disputes involving the application and

       interpretation of the agreement. District No. 508, 74 Ill. 2d at 419. "Such a provision is both the

       source and the limit of the arbitrator's power." Id. An arbitrator exceeds his authority when he

       decides matters that were not submitted to him for resolution. Id. If an arbitrator exceeds the

       scope of his authority in making a decision, his award must be vacated. See AFSCME, 173 Ill.
2d at 304-05; Water Pipe, 318 Ill. App. 3d at 634.

¶ 14          An arbitration award draws its essence from the collective bargaining agreement, when

       the arbitrator, in making his decision, limits himself to interpreting and applying the agreement.

       See Griggsville, 2013 IL 113721, ¶ 19; Amalgamated Transit Union, Local 241 v. Chicago

       Transit Authority, 342 Ill. App. 3d 176, 180 (2003) (Amalgamated). An arbitrator may not,

       under either the common law or the statutory approach (not discussed here), change or alter the

       terms of the collective bargaining agreement (Water Pipe, 318 Ill. App. 3d at 634); nor is it the

       arbitrator's function to dispense his own brand of industrial justice (Griggsville, 2013 IL 113721,

       ¶ 19). Although an arbitrator may look to many sources for guidance in making his


                                                        15
       determination, if his award is based upon a body of thought, feeling, policy, or law outside of the

       collective bargaining agreement, the award will be overturned as not being drawn from the

       essence of the agreement. See Griggsville, 2013 IL 113721, ¶ 19; Amalgamated, 342 Ill. App.
3d at 180.

¶ 15          Questions as to the interpretation of the collective bargaining agreement are for the

       arbitrator to decide, not the court, since that is what was bargained for by the parties. AFSCME,

       173 Ill. 2d at 305. A court will inquire into the merits of the arbitrator's interpretation of the

       agreement only to the extent necessary to determine if the award drew its essence from the

       agreement so as to prevent a manifest disregard of the parties' agreement from occurring. See

       District No. 508, 74 Ill. 2d at 421; Griggsville, 2013 IL 113721, ¶ 18 (stating that when the

       parties have contracted to have their disputes settled by an arbitrator, rather than a judge, the

       parties have agreed to accept the arbitrator's view of the facts and interpretation of the contract,

       and a court has no business weighing the merits of the grievance). An arbitrator's award is

       presumed to be valid (Amalgamated, 342 Ill. App. 3d at 179) and, whenever possible, must be

       construed in such a manner as to uphold its validity (Chicago Teachers Union, 86 Ill. 2d at 477).

       Therefore, establishing that an arbitrator has failed to interpret the collective bargaining

       agreement and has, instead, imposed his own personal view of right and wrong on the labor

       dispute is a high hurdle. Griggsville, 2013 IL 113721, ¶ 20. It is not enough to show that the

       arbitrator committed an error, even a serious one. Id. Rather, it must be shown that there is no

       interpretive route to the award, so that a noncontractual basis can be inferred as the basis for the

       arbitrator's decision. Id. If the arbitrator's award is derived from the language of the agreement,

       the court may not overturn the award, even if the court disagrees with the arbitrator's




                                                         16
       interpretation or believes that the arbitrator misread the agreement. See AFSCME, 173 Ill. 2d at

       305; Water Pipe, 318 Ill. App. 3d at 637-40; Amalgamated, 342 Ill. App. 3d at 180.

¶ 16          In the present case, after having reviewed the record and the arbitrator's decision, we find

       that the Employer's claims, to the extent that they apply, must be rejected for the reasons that

       follow. First, despite the Employer's assertions to the contrary, it is clear from the written ruling

       of the arbitrator that the arbitrator did not commit a manifest disregard of the law or of the

       collective bargaining agreement in making his decision. In ruling in favor of the Union on the

       grievance, the arbitrator specifically discussed the definition of "supervisor" as set forth under

       the IPLRA and also discussed the burden of proof that was on the Union to establish that a

       violation of the collective bargaining agreement had occurred. In the context of that applicable

       law, the arbitrator interpreted the relevant provisions of the collective bargaining agreement,

       which he found to be articles one and two. According to the arbitrator, although the sheriff had

       broad management powers under article two of the agreement, those powers were limited by the

       provisions of article one. Reading the two articles together, the arbitrator interpreted articles one

       and two of the agreement to mean that any newly created positions below that of jail supervisor,

       such as the ones in the present case, were included in the bargaining unit, unless they were

       shown to be excluded therefrom under the IPLRA. In reaching that conclusion, the arbitrator

       rejected the Employer's contention that it had the power to unilaterally determine that the two

       newly-created positions would be non-bargaining-unit positions. The arbitrator found that the

       Employer's contention in that regard was contrary to the plain language of articles one and two

       of the collective bargaining agreement. The arbitrator's decision in that regard was not a result of

       the arbitrator ignoring the IPLRA or the law on the burden of proof or the provisions of the

       collective bargaining agreement, as the Employer asserts, but was, instead, the arbitrator's


                                                        17
       interpretation of the language of the agreement within the context of what he understood to be

       the law. Thus, the Employer's manifest disregard of the law/agreement claim must be rejected.

       See Griggsville, 2013 IL 113721, ¶ 19; Chicago Teachers Union, 86 Ill. 2d at 477 (stating that an

       error of judgment in law is not a ground for vacating an arbitrator's award when the

       interpretation of the law is entrusted to the arbitrator and that a court may review the legal

       reasoning behind an arbitrator's decision only when it appears on the face of the award that the

       arbitrator was so mistaken about the law, that the award would have been different had the

       arbitrator been apprised of the mistake); Amalgamated, 342 Ill. App. 3d at 180; Tim Huey Corp.

       v. Global Boiler & Mechanical, Inc., 272 Ill. App. 3d 100, 106-07 (1995) (stating in the context

       of a non-collective-bargaining situation that an arbitration award will not be vacated for a

       manifest disregard of the law unless it has been shown that the arbitrator deliberately disregarded

       the law; a mere error in the law or a failure by the arbitrator to understand or apply the law is

       insufficient). 2

¶ 17            Second, it also clear from the arbitrator's written decision that his interpretation of the

       collective bargaining agreement was taken directly from the language of the agreement itself and

       from his reading of the interaction between article two (the sheriff's management powers) and

       article one (the members of the collective bargaining unit). It is not for this court to determine

       whether that interpretation was correct. See District No. 508, 74 Ill. 2d at 421; Griggsville, 2013
IL 113721, ¶ 18. Because the arbitrator's decision was clearly based upon the language of the

       collective bargaining agreement, the Employer's assertion—that the arbitrator exceeded his


                2
                    We take no position on whether the rule from Tim Huey Corp. would apply under the common law

       approach in a collective bargaining situation and only cite the rule here, while assuming for argument's sake that it

       applies, because the Employer in this appeal has argued a manifest disregard of the law.


                                                                 18
       authority by going beyond the agreement—must be rejected. See Griggsville, 2013 IL 113721,

       ¶ 19; Amalgamated, 342 Ill. App. 3d at 180.

¶ 18          Even as to the issue of the timeliness of the grievance, we are not persuaded by the

       Employer's argument to reach the opposite conclusion. There is no dispute in this case that the

       Employer instructed the Union to follow a procedure for filing the grievance that was different

       than the grievance process that was provided for in the collective bargaining agreement. In

       addition, the agreement itself specifically allowed the applicable time deadlines to be extended

       by mutual agreement of the parties. The agreement was silent, however, as to when any

       objection to the timeliness of a grievance had to be made. Thus, the matter was left to the

       determination of the arbitrator. See AFSCME, 173 Ill. 2d at 306 (stating that where the

       collective bargaining agreement did not delineate the time frames within which disciplinary

       action had to be commenced and was silent as to the remedies that were available once an

       infraction was found, those matters were left for the arbitrator to determine). Under the

       circumstances of the present case, we find that the arbitrator's decision drew its essence from the

       collective bargaining agreement, even on the issue of the timeliness of the grievance. See

       Griggsville, 2013 IL 113721, ¶ 19; AFSCME, 173 Ill. 2d at 306. In short, the parties bargained

       for the arbitrator's expertise and experience on the issues that were presented, and that was

       exactly what the parties received. See AFSCME, 173 Ill. 2d at 305; American Federation of

       State, County & Municipal Employees v. State, 124 Ill. 2d 246, 254 (1988)

       (" '[w]hen an arbitrator is commissioned to interpret and apply the collective bargaining

       agreement, he is to bring his informed judgment to bear in order to reach a fair solution of a

       problem' " (quoting United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S.
593, 597 (1960))).


                                                       19
¶ 19          Third and finally, we are also not persuaded by the Employer's assertion that the

       arbitrator exceeded his authority in making his ruling. To the contrary, it is abundantly clear

       from the arbitrator's written decision that the arbitrator interpreted the relevant sections of the

       agreement, as he was specifically authorized to do, and determined that the two new positions

       were included in the bargaining unit. As the Union contends, the Employer in this appeal has

       failed to establish a single basis upon which to vacate the arbitrator's decision. See 710 ILCS

       5/12 (West 2012); AFSCME, 173 Ill. 2d at 304-05; Chicago Teachers Union, 86 Ill. 2d at 474;

       Water Pipe, 318 Ill. App. 3d at 635-36. The arbitrator's decision, therefore, must be upheld.

¶ 20                                              CONCLUSION

¶ 21          For the foregoing reasons, we affirm the judgment of the circuit court of Tazewell

       County, which denied the Employer's motion to vacate and confirmed the arbitrator's decision.

¶ 22          Affirmed.




                                                         20